Citation Nr: 0725188	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right inguinal hernia, evaluated as 10 percent 
disabling beginning on December 23, 2003, and as 
noncompensably disabling beginning on July 1, 2005.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection onychomycosis of both 
feet, and if so, whether the reopened claim should be 
granted.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back disorder, 
and if so, whether the reopened claim should be granted.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for left calf strain 
with edema, claimed as lower left leg and knee condition.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension, and 
if so, whether the reopened claim should be granted.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970 and from September 1975 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

The Board notes that, while the case was in appeal status, 
the RO granted an increased rating of 10 percent for the 
service-connected right inguinal hernia, effective on 
December 23, 2003, then awarded a temporary total rating 
based upon surgical treatment requiring convalescence for 
right inguinal hernia, effective on May 16, 2005, and then 
assigned a noncompensable rating for the period beginning on 
July 1, 2005.  

The now reopened claims of service connection for 
onychomycosis, hypertension, and a low back disorder are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period beginning on December 23, 2003, the 
service-connected right inguinal hernia is shown to have been 
manifested by tenderness and pain; it was not shown to be 
irremediable, not well supported by truss, or not readily 
reducible.  

2.  For the period beginning on July 1, 2005, following 
surgical repair, the service-connected right inguinal hernia 
is productive of no significant impairment.  

3.  Service connection for onychomycosis was denied in an 
unappealed January 1997 rating decision; the evidence 
received since the January 1997 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

4.  Reopening of the claim for service connection for low 
back disorder was denied in an unappealed July 2003 rating 
decision; the evidence received since the July 2003 decision 
includes evidence that is neither cumulative or redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.  

5.  Service connection for left calf strain with edema, 
claimed as lower left leg and knee condition, was denied in 
an unappealed January 1997 rating decision; the evidence 
received since the January 1997 decision includes evidence 
that is either cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim, or is insufficient 
to establish a reasonable possibility of substantiating the 
claim.  

6.  Service connection for hypertension was denied in an 
unappealed January 1997 rating decision; the evidence 
received since the January 1997 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right inguinal hernia for 
the period beginning on December 23, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.114 
including Diagnostic Code 7338 (2006).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected right inguinal hernia for the 
period beginning on July 1, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.114 
including Diagnostic Code 7338 (2006).  

3.  New and material evidence has been received to reopen the 
claim of service connection for onychomycosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

4.  New and material evidence has been received to reopen the 
claim of service connection for low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

5.  New and material evidence has not been received to reopen 
the claim of service connection for left calf strain with 
edema, claimed as lower left leg and knee condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

6.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  

With respect to the claims to reopen service connection 
claims for onychomycosis, hypertension, and low back 
disorder, the Board finds that there is no need to discuss 
the impact of VCAA, given the fully favorable nature of the 
Board's decision on those issues.  

With respect to the claim for a higher rating for right 
inguinal hernia and the application to reopen the claim of 
service connection claim for left calf strain with edema, the 
record reflects that the originating agency provided the 
appellant with notice required under VCAA, by a letter dated 
in March 2004.  

This letter informed the veteran of the type of evidence 
needed to reopen the claim.  It also specifically informed 
him that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, nor has he been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which reopening of 
service connection is sought, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

As explained, the Board has determined that neither an 
increased rating for right inguinal hernia nor reopening of 
the claim for service connection for left calf strain with 
edema is warranted.  

Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination for his service-connected right inguinal hernia.  

Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).  

The Board also notes that the veteran was afforded a personal 
hearing before a Decision Review Officer (DRO) at the RO.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  

Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claims in 
January 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran in this case.  


Analysis

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

The record reflects that for the period beginning on December 
23, 2003, the service-connected right inguinal hernia is 
rated as 10 percent disabling, under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides that a noncompensable 
rating is warranted for a small, reducible inguinal hernia, 
or if there is no true hernia protrusion.  A noncompensable 
rating is also warranted for an inguinal hernia not operated, 
but remediable.  

A 10 percent rating is warranted for a postoperative 
recurrent inguinal hernia, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for a small, postoperative recurrent, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible.  A 60 percent rating is warranted for a 
large, postoperative, recurrent hernia, not well supported 
under ordinary conditions, and not readily reducible when 
considered inoperable.  

Based upon a review of the medical evidence, the Board finds 
that the service-connected inguinal hernia disability is 
appropriately rated as 10 percent disabling for the period 
beginning on December 23, 2003.  The medical evidence for 
this time period reveals that, at the April 2004 VA 
examination, the veteran's right inguinal hernia was tender 
and painful to touch.  The examiner described it as 
prominent.  There was no evidence of incarceration.  

Furthermore, the VA outpatient treatment records from 
November 2004 indicate that the right inguinal hernia was 
growing and painful.  However, none of the evidence from this 
time period shows that the veteran's hernia was irremediable, 
not well supported by truss, or not readily reducible.  
Therefore, he is not entitled to a higher rating of 30 
percent for this time period.  

The record reflects that the veteran underwent surgical 
repair of the right inguinal hernia on May 16, 2005.  
Furthermore, the VA outpatient records from June 2005 show no 
complaints or findings with respect to the veteran's 
postoperative right inguinal hernia.  

Consequently, the RO awarded the veteran a temporary total 
rating for surgical treatment requiring convalescence for the 
period beginning on May 16, 2005, and ending on June 30, 
2005.  

For the period beginning July 1, 2005, there is no medical 
evidence indicating that the now postoperative right inguinal 
hernia was recurrent, readily reducible, and well supported 
by truss or belt.  

In fact, as of June 20, 2005, there is no medical evidence of 
any complaints or findings with respect to the veteran's 
postoperative right inguinal hernia.  Therefore, the Board 
finds that the veteran's right inguinal hernia is 
appropriately rated as noncompensably disabling for this time 
period following surgical repair.  


II.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Onychomycosis

Service connection for onychomycosis was denied in an 
unappealed January 1997 rating decision on the basis that 
neither service medical evidence nor post-service medical 
evidence revealed the presence of chronic fungal infection of 
the feet or permanent residuals from the fungal infection of 
the feet that was treated in service.  The evidence of record 
at that time included service medical records, which showed 
treatment for fungal infection of the bilateral great toes.  

The subsequently received evidence includes VA outpatient 
treatment records from November 2004 which show that the 
veteran receives treatment for onychomycosis.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a current disability.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.  


Low Back Disorder

Historically, the Board notes that service connection for low 
back disability was granted in January 1997.  However, in a 
December 1999 rating decision, the RO found clear and 
unmistakable error in the January 1997 rating decision that 
granted service connection for low back disability, and 
proposed severance of service connection.  The veteran did 
not appeal, and in a February 2000 rating decision, the RO 
severed service connection.  

Thereafter, in April 2003, the veteran filed a claim to 
reopen his claim of service connection for a low back 
disorder.  In a July 2003 rating decision, the RO denied 
reopening of the claim.  In December 2003, the veteran filed 
the instant petition to reopen his claim seeking service 
connection.  

The evidence of record at the time of the last final prior 
denied (that of the April 2003 rating decision denying 
reopening of service connection) included only the veteran's 
April 2003 statement requesting that his claim for back 
problems be reopened.  Reopening of service connection for 
low back disorder was denied because the veteran failed to 
submit any new and material evidence.  

The subsequently received evidence reveals that the veteran 
is being treated for low back pain through VA.  Specifically, 
VA outpatient records from May and June 2004 note that the 
veteran had "back problems."  Also noted was that the back 
problems began in the military.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the veteran's current 
back problems and his military service.  

Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening of the claim is in order.  


Left Calf Strain with Edema

Service connection for left calf strain was denied in an 
unappealed January 1997 rating decision on the basis that 
neither service medical evidence nor post-service medical 
evidence revealed the presence of a chronic disability 
involving the left leg or knee, or permanent residuals from 
any left leg or knee strain that was treated in service.  

The evidence of record at that time included service medical 
records, which showed treatment for left calf strain.  

The subsequently received evidence includes VA outpatient 
treatment records from 2004 and 2005 which show absolutely no 
complaints, findings or treatment for any left leg, knee or 
calf condition.  

Without the submission of any pertinent new evidence 
whatsoever, the Board finds that reopening of the claim of 
service connection for left calf strain with edema, claimed 
as lower left leg and knee condition, is not in order.  



Hypertension

Service connection for hypertension was denied in an 
unappealed January 1997 rating decision on the basis that 
there was no evidence of a current disability that was 
related to service.  

It was also noted that service medical evidence did not show 
treatment for hypertension.  The evidence of record at that 
time consisted solely of service medical records.  

The subsequently received evidence includes VA outpatient 
treatment records from 2004-2005 which show that the veteran 
has a current diagnosis of hypertension, for which he 
receives treatment.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  It also relates to an 
unestablished fact necessary to substantiate the claim, 
namely a current disability.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim of service 
connection for hypertension is in order.  




ORDER

An increased rating in excess of 10 percent for right 
inguinal hernia for the period beginning on December 23, 
2003, and a compensable rating for the period beginning on 
July 1, 2005, is denied.  

As new and material evidence has been presented to reopen the 
claim of service connection for onychomycosis of both feet, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.  

As new and material evidence has been presented to reopen the 
claim of service connection for low back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  

The Board having determined that new and material evidence 
has not been presented to reopening of the claim of service 
connection for left calf strain with edema, claimed as lower 
left leg and knee condition, the appeal to this extent is 
denied.  

As new and material evidence has been presented to reopen the 
claim of service connection for hypertension, the appeal to 
this extent  is granted, subject to further action as 
discussed hereinbelow.  



REMAND

Although the Board granted reopening of the claims of service 
connection for onychomycosis of both feet, a low back 
disorder and hypertension, there is insufficient evidence in 
the record to decide any of these issues on the merits.  

Regarding the claim of service connection for onychomycosis, 
and as noted, the veteran has a current diagnosis of 
onychomycosis.  Additionally, service medical records 
indicate that the veteran was diagnosed with onychomycosis at 
the February 1985 reeinlistment examination.  

However, the veteran has never been afforded a VA examination 
in order to determine the likely etiology of his 
onychomycosis of the bilateral feet.  Accordingly, a VA 
examination is in order.  

With respect to the claim of service connection for low back 
disorder, the Board notes that the medical evidence of record 
indicates that the veteran has a current diagnosis of a back 
disorder.  

The record also reflects that the veteran was treated in 
service for back pain and the separation examination notes 
recurrent mechanical back pain.  Although the Board is aware 
of the fact that the veteran injured his back in 1998, the 
record reflects that the veteran has never undergone a VA 
examination for the purpose of determining the likely 
etiology of his back disorder.  Therefore, a VA examination 
is in order.  

With respect to the claim of service connection for 
hypertension, the Board notes that the veteran has a current 
diagnosis of hypertension.  While the service medical records 
do not indicate a firm diagnosis of hypertension, there is 
evidence of elevated blood pressure readings, as well as a 
diagnosis of "rule out hypertension."  

Because the veteran has never been afforded a VA examination 
in order to determine the likely etiology of his 
hypertension, the Board is of the opinion that such an 
examination should be scheduled.  (Specifically, service 
medical records from April 1989 show a blood pressure reading 
of 142/92, and service medical records from February and 
March 1990 show a blood pressure reading of 158/86 as well as 
a diagnosis of "rule out hypertension.")  

In addition, while this case is in remand status, the veteran 
should be provided the notice required by Dingess.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.  In any 
event, the RO should obtain up-to-date VA 
treatment records.  

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of any currently present 
onychomycosis of the bilateral feet.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to whether there 
is a 50 percent or better probability 
that any currently present onychomycosis 
is etiologically related to his active 
military service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the etiology of 
any currently present low back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to whether there 
is a 50 percent or better probability 
that any currently present low back 
disability is etiologically related to 
his active military service, namely the 
incidents involving lower back pain noted 
in the service medical records dated in 
April 1986 and September 1993, as well as 
in the separation examination report.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the etiology of 
any currently present hypertension.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to whether there 
is a 50 percent or better probability 
that any currently present hypertension 
is etiologically related to his active 
military service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

6.  The RO should then undertake any other 
indicated development.  

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


